In a negligence action to recover damages for personal injuries in which the jury returned a verdict in favor of plaintiff for $20,000, the parties cross-appeal as follows: 1. Plaintiff appeals from an order of the Supreme Court, Queens County, entered June 22, 1965, which granted defendant’s motion for a new trial unless plaintiff stipulates to reduce the amount of the verdict to $7,500. 2. Defendant appeals from an order of said court, entered July 19, 1965, which denied his motion to dismiss the complaint and for judgment notwithstanding the verdict, Orders affirmed, without costs. (See *865Pfaffenbach v. White Plains Express Corp., 17 N Y 2d 132.) Plaintiff’s time to serve and file the stipulation consenting to reduce the amount of the verdict is extended until 20 days after entry of the order hereon.
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.